           Case 3:18-cv-01008-SDD-RLB                           Document 158              08/06/20 Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT j ,, ,r ^ c
                               FOR THE MIDDLE DISTRICT OF LOUISIANAJ ^Jl

• msMM,

                                             Plaintiff,
V.                                                                        Civil Action No. 18-CV-1008-SDD-RLB

STATE OF LOUISIANA THROUGH THE    Jury Trial Demanded
BOARD OF SUPERVISORS OF LOUISIANA
ST^1^.Z^¥1&2^M?X&^ 'MMCm^^^,^ •
AND MECHANICAL COLLEGE; MECAN C.
MARTTER, RYAN BARSA, et aL

                                         Defendants.


  PLAINTIFF'S MOTION FOR SANCTIONS AGAINST LSU AND LSU DEFENDANTS

          The Court should Sanction the Opposing Counsel John Mum!! under Rule 11 for tiling

frivolous pleadings and for failing to respond to Plaintiffs requests for information and for
irirklcitinn il-><s frnirt jnr^pr thqt r^nmr^c Unv> +Q rF'ennnrl fr^ (•1'i/^s?^. rfa^M.pffta OnninL^rnrx p/\»)n<'^XI liac T*Qt



responded to PIamtitiTs requestsfor mformatioTi in clear violation of the court order.(Docket

Items 88-89) The lack of response is clear from the LSU Defendants own numerous email

exhibits attached throughout the record(Docket items 106 and 145) Plaintiff has many other

emails that have not been responded to but is afraid to attach them as evidence exhibits as they

may not be properly legible without first being granted ECF access.



          John MurrilPs responses to Plaintiffs pending issues is largely inadequate. He claims

that eveiyone at LSU is his client and he refuses to disclose basic requests for information

unrelated to the pending litigation under the guise of "attorney client privilege." He refuses to

identify who he speaks with or how they respond to Plaintiffs pending issues. This is probably

njecauSc''i'iie uioesii'A acicustiioy a<i)'Qi'fies's'%lYese nssiues 'wivuSt'ww sijpprcijpi'iiiaffc lusru,-- Tcpi'cssuhSiwVvs. jnsjis

attempts to cover up his own lack of appropriate action are not fooling anyone. He has not even

responded to hundreds of Plaintiff s pending issues.



          Plaintiff requests for Sanctions to compensate him for his time spent sending emails in

the amount of $330 per hour. He requests for $33,000 in Sanctions to be imposed against LSU


                                                                   1
       Case 3:18-cv-01008-SDD-RLB                       Document 158             08/06/20 Page 2 of 3

and the LSU defendants for an estimated 100 hours of emails having been ignored or

inadequately addressed over the past 6 years since he enrolled at LSU in January 2015.

These Sanctions will be payable to the Plaintiff. Additionally, the Plaintiff requests for

further reasonable compensation for his time spent responding to the LSU Defendants

frivolous pleadings.



Dated: August 2, 2020

Respectfully Submitted:

CHRISTOPHER D EUSTICE
By: S/ Christopher D. Eustice
655 West Forest Dr.
                                                                 Email: Chris.eustice@sbcglobal.net
Houston, TX 77079
.~Sew^ws{^.'^2.Z^.^KyM\


Plaintiff Pro Se
                                      CERTIFICATE OF SERVICE

I hereby certify that on August 2, 2020, a copy of the foregoing was served electronically via

           ; i3^(),^nB'fes''iioi iim's 'cs^e, m^K\ ?i?oron;igt! %?ieifr CiW^i (!M ireccerci^E mw&w:&. ti1 ^Effix}i

certify that I have emailed this filing to following non-CM/ECF participants consistent with the

parties agreement for electronic service of documents: Mr. Ryan Barsa




       s/Christopher D. Eustice
        Christopher D. Eustice
                /"
   pljKt^Hr|a{,r.ni:f<lE^^|.|;^|u({uHurE^t'^"-Elf^fl|              £1S^,.T £» T — T OSC^.
                                                    \080L\H (^n0^ uo^o<a
                                                                           ^\ ^w
                                                        ^^ ^p'^ia LL-L
                                                               ^(\Q^) ^.ou^-s'.Q S^
                ^"^Wtt,^" ^ ..„,,. < <,.,^^,^^-™.^.^,r .» ^.
                                                                                                ^LOLL X_L^sno^
            ^'^L^1 & c ^d UfiJ'c t?y SV- t^c
     uri.wmm. . "^"ttwirff'1"^ "                                                            ^ -JQ ^^^<y /ys^r^ S S3
 K^^<^^I^€,€
 l-^^^^^'^.w-^"^'"""'""-xi.  Naasrcm
                         " ••••'-—"•• ••- HI^CX^                                            ^-wi-Vsn^ ^^do^s'^MO
^^^' ""*>^^ • .
                      08/06/20 Page 3 of 3           Document 158      Case 3:18-cv-01008-SDD-RLB
